Citation Nr: 0518046	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  03-35 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an initial evaluation of 70 percent for post-
traumatic stress disorder (PTSD).

Entitlement to an initial evaluation of 100 percent for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), granting the veteran's claim for 
service connection for PTSD with an evaluation of 30 percent 
effective March 4, 2002.  In an April 2004 rating decision, 
the RO determined that the assignment of March 4, 2002, for 
the effective date of service connection was clearly and 
unmistakably erroneous.  It determined that the proper 
effective date for entitlement to service connection is June 
6, 2002.  It also granted an increased evaluation of 50 
percent from June 6, 2002.  

The issue of entitlement to a 100 percent evaluation for PTSD 
is addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

Throughout the initial evaluation period, the veteran's PTSD 
has been productive of multiple symptoms resulting in 
deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD throughout 
the initial evaluation period have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130 Diagnostic Code 
9411 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

In March 2002, the veteran sought treatment at the VA 
outpatient facility for a PTSD.  He reported that he 
experienced distress related to his service and also to 
events currently with the loss of relatives.  He maintained 
good eye contact.  He was anxious during the examination and 
became more anxious based on the conversation.  He had no 
evidence of psychosis.  He also had no problems with memory.  
Speech was of normal rate and flow and he was oriented to 
person, place and time.  The veteran recalled incidents that 
occurred in service that were valid stressors.  He stated 
that he was troubled by nightmares and dreams and intrusive 
thoughts because of these occurrences.  He had re-
experiencing daily.  He avoided as best as he could.  He 
often felt numb in affect.  He was anxious and hyperaroused.  
He felt on edge and complained of being short-tempered.  He 
had sleep impairment and felt it difficult to concentrate.  
The Axis I diagnosis was combat-related PTSD and the Global 
Assessment of Functioning (GAF) score was 50.

In a May 2002 VA outpatient medical record notes that the 
veteran had a history of panic attacks.

A January 2003 VA outpatient medical record from D.S., M.D. 
indicates that the veteran's PTSD symptoms included 
nightmares, flashbacks, guilt feelings of surviving, 
guardedness, and insomnia.  Periodically he would become 
irritable and worried about the impact of these symptoms on 
his marriage.  He had periodic crying episodes and decreased 
energy.  D.S., M.S. later recorded the veteran's GAF score as 
40.

In VA outpatient records dated from March 2003 to June 2003, 
it was noted that the veteran had panic attacks two to four 
times per week.

In the veteran's April 2003 notice of disagreement, he stated 
that he had contemplated suicide various times.  He also had 
flashbacks and panic attacks that were frequent, sometimes as 
many as five per day.  He stated that he had memory loss, 
mainly of small or every day activities.  He also had 
problems expressing himself.

In a July 2003 VA outpatient medical record, the veteran's 
speech was noted to be somewhat slurred; however, he was able 
to focus and complete the interview and test.  The veteran 
denied psychotic symptoms, stating that he did not 
hallucinate, have special powers, or have delusions.  He 
denied ever making suicide attempts or having homicidal 
thoughts or actions.  He did say that he had felt in the past 
that he did not care whether he lived.  He did not feel that 
way at the time of the examination.  He was noted to be open 
and honest.  He was depressed and felt in turmoil.  He was 
worried, insecure, and uncertain in his approach to the 
world.  The VA psychologist noted that he was likely to stay 
to himself, and likely to be untrusting of the world and 
vigilant when confronting new input.  He was also dependent 
in problem solving but persistent and reliable once he was 
set on a course.  There was no evidence that he was 
antisocial.  He was also suspicious and hypervigilant.

During a November 2003 VA outpatient psychology consultation, 
the veteran reported having a depressed mood all day, no 
libido, and passive suicidal ideation without intent or 
plans.  Nightmares occurred almost nightly and seemed to be 
more intense than usual.

The following day, the veteran returned to the VA outpatient 
medical facility seeking treatment for his PTSD.  He stated 
that he had sleep impairment and had occasional flashbacks.  
He was having daytime sleepiness as a side effect of his 
medication.  Mental status examination revealed that he was 
neatly dressed and groomed and cooperative.  His psychomotor 
movement was normal.  He was alert and oriented to person, 
place, and time.  His speech was of normal rate, tone, and 
volume.  His affect was blunted and his mood was depressed.  
His thought process was logical and goal directed.  His 
associations were intact.  He had no delusions or 
hallucinations and no suicidal or homicidal ideations.  His 
insight was fair and his judgment was intact.  The diagnosis 
was PTSD, which was stable except for impaired sleep.

In a November 2003 VA outpatient medical record, it was noted 
that the veteran reported having four nightmares per week, 
with a depressed mood, low motivation, poor hygiene, and poor 
sleep.  He was noted to be somewhat unfocused.

A December 2003 VA outpatient medical record shows that the 
veteran reported feeling frustrated with his level of 
depression, having no energy, and loss of motivation and 
interest.  He had a depressed mood and poor communication.  
He reported having slept very little the night before and was 
noted to be asleep in the waiting area.  He also showed 
noticeable difficulty concentrating during the session.

In the veteran's December 2003 substantive appeal, he argued 
that D.S., M.D. from the VA outpatient medical facility 
determined a GAF score of 40 in January 2003 and that this 
should substantiate his claim for an increased evaluation.

In December 2003, the veteran underwent a VA examination, 
wherein he reported that his train of thought was broken and 
he could not express his thoughts.  The examiner noticed that 
the veteran's speech was slurred.  Mental status examination 
revealed that the veteran was in emotional distress or at 
least cognitively very confused and had a difficult time 
communicating.  There was some mild agitation.  Eye contact 
was poor.  He had speech fluency problems and a great deal of 
difficulty expressing himself.  His thoughts tended to ramble 
and became circumstantial, and occasionally he lost his train 
of thought.  He was sleepy, but oriented to person and time.  
His affect was tense and his thoughts were noticeably slowed.  
He had a foreshortened sense of the future with no goal 
orientation.  There was some mild suicidality but not 
specific and he denied homicidal thoughts.  He reported 
having nightmares every night.  He had flashbacks of being in 
firefights.  He described feeling hypervigilant and fearful 
when he was alone.  Avoidance behaviors included reunions and 
funerals.  The examiner could not identify any period of 
remissions of the veteran's symptoms in the past year.  


The Axis I diagnosis was chronic PTSD and rule out cognitive 
disorder, and the GAF score was 50.  The VA physician opined 
that the veteran's confusion, slowness and problems with word 
finding could have been caused by something in addition to 
his chronic PTSD.  The veteran was easily agitated, and his 
confusion and difficulty in word finding and organizing his 
thoughts caused him noticeable distress.  His stress disorder 
was severe in the degree of its symptoms at the time of the 
examination.  His social adaptations were significantly 
impaired.  His occupational limitations were due to the 
arthritis, but the VA physician opined that his cognition and 
emotional distress from the stress disorder were also 
significant limitations to his occupation.  The VA physician 
rated the veteran's PTSD and thinking disorder combined to be 
severe.  He believed that the veteran was not competent to 
manage funds in his own best interest.

In the veteran's representative's written statement dated 
June 2004, he argued that the veteran's GAF score of 40, 
determined in January 2003 by D.S., M.D. of the VA medical 
center, warranted a higher rating.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2004).  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

A 50 percent rating is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
that interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health- illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).

At the VA examination for compensation purposes in December 
2003, the veteran was noted to be very confused and to have 
difficulty even communicating.  His thoughts rambled and he 
became circumstantial.  His eye contact was poor.  He 
reported nightly nightmares and expressed mild suicidal 
ideation.  The symptoms identified by the examiner caused him 
to conclude that the veteran is not competent to manage his 
funds in his best interest.  In the Board's opinion, the 
report of the December 2003 examiner establishes the presence 
of social and occupational impairment that more nearly 
approximates the deficiencies in most areas required for a 70 
percent evaluation than the level of impairment required for 
a 50 percent evaluation.  In addition, this examination 
report was prepared following a review of the veteran's 
pertinent history and an examination of the veteran.  The 
examination was performed for the specific purpose of 
determining the degree of severity of the veteran's PTSD, and 
is the most probative evidence of the severity of the 
disorder during the initial evaluation period.  Therefore, 
the Board concludes that the disability warrants a 70 percent 
evaluation throughout the initial evaluation period.  


ORDER

Entitlement to a 70 percent evaluation for PTSD throughout 
the initial evaluation period is granted, subject to the 
criteria applicable to the payment of monetary benefits.


REMAND

In an informal hearing presentation of May 2005, the 
veteran's representative raised the issue of entitlement to a 
total rating based on unemployability due to service-
connected disabilities.  This claim should be addressed by 
the RO or the Appeals Management Center (AMC) before the 
Board decides the claim for a 100 percent schedular 
evaluation for PTSD.  In the May 2005 presentation, the 
representative also raised the issue of entitlement to 
service connection for hypertension on the basis that it is 
secondary to the veteran's PTSD.  This claim should also be 
addressed by the RO or the AMC before it decides the total 
rating claim.

The Board also notes that the veteran has not been afforded a 
VA examination to determine the current degree of severity of 
his PTSD since December 2003 and that no VA outpatient 
records for the period since December 2003 have been 
associated with the claims folder.

In light of these circumstances, this case is REMANDED to the 
RO via the Appeals Management Center, in Washington, D.C., 
for the following actions:

1.  The RO or the AMC should provide the 
veteran with the appropriate form to 
claim entitlement to a total rating based 
on unemployability due to service-
connected disabilities, and request him 
to complete and return the form.  

2.  The RO or the AMC should provide the 
veteran with the notice required under 
38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004) in response to 
his claims for a total rating based on 
unemployability and for service connection 
for hypertension on a secondary basis.

3.  The RO or the AMC should also request 
the veteran to provide any pertinent 
evidence in his possession, not already 
of record, pertaining to treatment or 
evaluation of him for PTSD and provide 
identifying information and any necessary 
authorization with respect to any other 
outstanding records pertaining to 
treatment or evaluation of him for PTSD.

4.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.

5.  In any event, the RO should associate 
with the claims folder a copy of any 
pertinent VA outpatient records for the 
period since December 2003.

6.  The veteran should be afforded 
appropriate VA examinations to determine 
the current degree of severity of his 
PTSD and other service-connected 
disabilities, to include their impact on 
his ability to obtain and maintain 
employment.  The claims folders must be 
made available to and reviewed by the 
examiners.  

7.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

8.  Then, the RO should readjudicate the 
issue on appeal and adjudicate the claims 
for service connection for hypertension 
on a secondary basis and for a total 
rating based on unemployability due to 
service-connected disabilities, unless it 
has been rendered moot.  The veteran 
should be informed of the requirements to 
perfect an appeal with respect to the 
decision(s) on the new claim(s). 

9.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case and 
afford the veteran and her representative 
an appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  

No action is required of the veteran until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112)..
	                  


	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


